Citation Nr: 9934426	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  95-23 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for gout.  

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the lumbar spine.  



REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to June 
1955.  

This matter originates from a February 1995 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, that denied the veteran's 
application to reopen his claims of entitlement to service 
connection for gout and for arthritis of the lumbar spine.  
The RO also denied entitlement to service connection for 
scars of the forehead and right forearm, high blood pressure, 
a heart disorder and increased sugar levels, and found that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection residuals of 
injury to the buttocks.  Further, the RO granted an increased 
evaluation for a service-connected pilonidal cystectomy scar 
and established service connection, and assigned a 
noncompensable rating for a lower lip scar.  The veteran 
appealed the issues of entitlement to service connection for 
a scar of the forehead and a scar of the right forearm, to a 
compensable evaluation for a scar of the left lower lip, and 
the sufficiency of the evidence to reopen previously denied 
claims for service connection for gout, arthritis of the 
lumbar spine, and residuals of an injury of the buttocks.  
However, in April 1997, the Board of Veterans' Appeals 
(Board) issued a final decision with respect to the claims 
for service connection for a scar of the forehead and for a 
scar of the right forearm.  The Board also denied a 
compensable rating for a left lower lip scar and an 
application to reopen the previously and finally denied claim 
for service connection for an injury of the buttocks.  Those 
issues are thus no longer before the Board.  The Board 
remanded the issues set forth on the title page of this 
decision for further development.  The development was 
completed to the extent possible, and the case was returned 
to the Board.  

In a decision dated in March 1998, the Board upheld the RO's 
denial of the claimed benefits.  The veteran appealed the 
Board's decision to the United States Court of Veterans 
Appeals, now known as the United States Court of Appeals for 
Veterans Claims (Court).  In an Order dated in January 1999, 
the Court granted the unopposed motion of the Secretary to 
vacate the Board's decision denying the veteran's application 
to reopen his service connection claims and to remand the 
matter to the Board for further proceedings consistent with 
Order and motion.  Copies of the Court's Order and the 
unopposed motion of the Secretary have been placed in the 
claims file.  

The Board subsequently afforded the attorney-representative 
the opportunity to submit additional argument and evidence in 
support of the veteran's appeal.  In September 1999, the 
attorney-representative submitted additional evidence in 
support of the appeal and, in accordance with 38 C.F.R. 
§ 20.1304(c) (1999), waived initial RO consideration of that 
evidence.  

The matter is now before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  A rating decision dated in December 1991 denied 
entitlement to service connection for gout and for arthritis 
of the lumbar spine.  

2.  Although the veteran was informed of this rating 
determination by a letter dated in January 1992, he did not 
initiate a timely appeal.  

3.  The evidence added to the record since notification of 
the December 1991 rating decision denying service connection 
for gout and for arthritis of the lumbar spine is not wholly 
cumulative and, when considered in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
service connection claims.  

4.  No competent evidence has been submitted to show that the 
veteran has gout that is related to service or to any 
incident of service origin.  

5.  Competent evidence has been submitted attributing current 
arthritis of the lumbar spine to injuries sustained in a 
motor vehicle accident in service.  


CONCLUSIONS OF LAW

1.  Evidence added to the record since notification of the 
December 1991 rating decision denying service connection for 
gout and for arthritis of the lumbar spine is new and 
material, and the claims for those benefit are reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for gout.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).  

3.  The veteran has submitted evidence of a well-grounded 
claim for service connection for arthritis of the lumbar 
spine.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

A rating decision dated in December 1991 denied the veteran's 
initial claims of entitlement to service connection for gout 
and for arthritis of the lumbar spine.  He did not appeal the 
rating determination following notification thereof in 
January 1992.  The rating decision therefore became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1999).  However, a claim will be reopened if 
new and material evidence has been submitted since the last 
final disallowance of the claim on any basis.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.156(a), 20.1105 (1998); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. West, 12 
Vet. App. 312, 314 (1999).  

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, new and material evidence 
means:  

evidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The veteran subsequently filed an application to reopen his 
service connections, and evidence has been received in 
support of his application.  

The evidence of record at the time of the prior unappealed 
rating decision shows that the veteran served in the Army in 
Korea but did not receive any decorations or awards 
indicative of combat.  His DD Form 214 lists his most 
significant duty assignment as a photo laboratory technician 
with a Signal Company.  

The service medical records show treatment for a variety of 
complaints, including mononucleosis, a pilonidal cyst and 
pedis dermatophytosis.  The service medical records also 
indicate that in April 1954, the veteran was involved in an 
automobile accident resulting in abrasions and bruises and 
broken teeth, as well as a laceration below the lower lip.  
X- rays were taken of both knees, which were shown to be 
normal.  The service medical records are negative, however, 
for complaints or findings of gout or arthritis of the lumbar 
spine.  The report of medical examination at separation is 
negative for any mention of gout or lumbar spine arthritis.  

The veteran's initial claim for compensation benefits based 
on residuals of lower back and tailbone injuries was received 
in July 1991.  At that time, he identified receiving 
treatment from Dr. Myers for his back in 1978.  The veteran 
reported that Dr. Myers was no longer in practice.  In a 
later statement, the veteran reported that after service, he 
had an operation on his buttocks and lower back at a VA 
hospital and stated that his back still bled.  In October and 
November 1991, the RO received records of the veteran's VA in 
February and March 1956.  Those records show that in March 
1956, the veteran underwent a successful pilonidal 
sinusectomy, without noted complications.  He was discharged 
several days later having received maximum hospital benefit 
(MHB).  

In October 1991, the veteran presented for VA examination.  
His complaints included lower back pain.  An examination 
revealed L4 and L5 tenderness, as well as bilateral 
sacroiliac tenderness.  

The veteran gave a history of having driven a "Low Boy" in 
service that carried two tanks.  He thought that he saw a 
physician in service for a sore tailbone and buttocks with 
low back pain.  He indicated that he developed low back pain 
in Korea riding and driving the "Low Boy."  He said that he 
had teeth knocked out in late 1953 or early 1954 when he 
drove his "Low Boy" over a bank and he fell out the front 
windshield.  He further reported that he developed gout in 
1955 before leaving service and claimed that he saw a 
physician for this before leaving service.  He claimed that 
his gout would flare up once or twice a year.  Straight leg 
raising was negative, bilaterally, on examination.  The VA 
examiner noted some obvious mechanical limitation of back 
motion due to the veteran's weight, although his gait was 
normal.  The examiner noted that the veteran's back pain 
worsened with prolonged standing, sitting or sleeping in one 
position.  X-rays revealed degenerative changes of the lumbar 
spine.  Laboratory testing revealed a high uric acid level.  
Diagnoses included morbid obesity, lumbosacral degenerative 
arthritis and a history of recurrent drainage status post 
pilonidal sinusectomy.  

A statement from a lay witness received in October 1991 
indicated that the veteran had had lower back pain since the 
1969, when she first knew the veteran.  

Following notification of the rating denial in January 1992, 
the RO received VA outpatient records dated from December 
1991 to June 1992.  Those records reflect treatment and 
evaluation for a variety of complaints, including morbid 
obesity and arthritis of the spine.  

On VA examination in July 1992, the veteran complained of 
progressive low back and knee problems since injuring his 
back and knees while on active duty.  His current complaints 
included morning stiffness in his lower back and knees with 
increased pain in his low back after sitting or standing for 
30 minutes.  X-rays showed degenerative spurring of the spine 
and right knee.  The diagnoses included osteoarthritis of the 
lumbar spine and knees.  

In statements dated in May 1994, the veteran's brother and 
mother reported that the veteran was in good health prior to 
service but had problems affecting his back and knees, as 
well as other areas, as a result of military service.  It was 
indicated that his current orthopedic problems were 
attributable to injuries sustained in Korea as a result of a 
motor vehicle accident.  

In a statement dated in July 1994, the veteran reported being 
treated by a Dr. Romee shortly following his return from 
service.  The veteran stated that Dr. Romee treated him for 
gout and for cuts on his forehead.  The veteran said that the 
gout was very bad.  The veteran also reported treatment by 
Dr. Myers.  He said that Dr. Myers indicated that nothing 
could be done for his back or tailbone.  

Although a VA examination conducted in December 1994 was 
limited to evaluation of his scars, the veteran reported at 
that time that he had been involved in a truck accident in 
service during the Korean Conflict.  He claimed that he 
sustained lacerations of the scalp, lip and right forearm.  

By letter dated in July 1997, the RO requested further 
information and a medical release from the veteran, but he 
did not respond to the request.  

In September 1999, a statement dated that month was received 
from a physician who is a neuroradiologist and Assistant 
Professor of Radiology and Nuclear Medicine at the Uniformed 
Services University of the Health Sciences in Bethesda, 
Maryland.  The neuroradiologist stated that he had reviewed 
the record, including available imaging studies for the 
veteran, and was of the opinion that the veteran's current 
back pain was related to his diagnosed osteoarthritis of the 
lumbar spine and that his spinal arthritis was "very likely 
a direct result of his in-service auto accident because he 
had severe trauma to his knees, chest and face."  The 
neuroradiologist said that the veteran's record did not 
provide any other possible cause for his back pathology and 
that it was therefore his opinion that the veteran's spinal 
arthritis, with near fusion of the spinal column at age 58, 
was very likely of the auto accident in service.  The 
neuroradiologist, referring to attached medical references, 
said that it was well known that previous trauma to the 
skeletal system can lead to accelerated degenerative spine 
arthritis.  The fact that the pathology is at a single level 
(L4-5) was felt to be consistent with the veteran's history 
of trauma and inconsistent with any type of systemic disease.  

Analysis

As demonstrated above, the evidence received since 
notification of the December 1991 rating decision includes a 
number of VA treatment and examination reports, lay witness 
statements, statements by the veteran himself, and the 
opinion of a medical school neuroradiologist.  This evidence 
is presumed credible for purposes of determining whether a 
previously and finally denied claim should be reopened.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The veteran 
is of course competent to testify regarding the facts of any 
inservice injuries.  See Harvey v. Brown, 6 Vet. App. 390, 
393 (1994) (just as a claimant as a layperson may testify to 
the physical manifestations of a disease or injury, a 
layperson's testimony about an event that resulted in a 
physically observable injury can render a claim well 
grounded).  Although the record is somewhat vague as to the 
present diagnosis of gout, it is notable that the orthopedic 
examiner in October 1991 seemed to accept the history 
provided regarding the onset of the veteran's gout, the VA 
examination revealed elevated uric acid, and the subsequently 
received lay witness statements tended to suggest the 
deterioration of the veteran's health immediately following 
service compared to his good health prior to service.  The 
Board further recognizes the veteran's reports of continuing 
symptomatology, pain in his low back, tailbone and other 
joints, since his separation from service.  The Board 
therefore finds that the evidence added to the record since 
notification of the prior final rating decision is new in 
part and, when considered in connection with the evidence 
previously of record, provides a more complete picture of the 
circumstances surrounding the origin of the veteran's current 
claimed disabilities.  Elkins v. West, 12 Vet. App. 209, 214 
(1999).  As such, the new evidence is sufficiently 
significant to the issues in this case that it must be 
considered in order to fairly decide the merits of theses 
claims.  The additional evidence is therefore new and 
material, and the service connection claims must be reopened.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Even though new and material evidence has been submitted, 
there remains for consideration whether the reopened claims 
are well grounded.  Elkins v. West, 12 Vet. App. at 218-19.  

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. §§ 1110, 1131, the determination whether 
a claim is well grounded is a threshold issue that must be 
resolved before the claim may be addressed on the merits.  

A well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998).  If a claim is not well grounded, the appeal 
must fail with respect to it, and there is no duty to assist 
the claimant further in the development of facts pertinent to 
the claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Board observes that for purposes of determining whether a 
claim is well grounded, the veteran's evidentiary assertions 
must ordinarily be taken as true unless the fact asserted is 
inherently incredible or beyond claimant's competence to 
assert.  See King v. Brown, 5 Vet. App. 19, 21 (1993).  As 
indicated above, there is some question as to whether the 
record shows a current diagnosis of gout.  Assuming a 
diagnosis is of record, however, the Board finds that the 
veteran's service connection claim is not well grounded 
because the record in its entirety is entirely devoid of any 
competent medical evidence or opinion to relate the claimed 
gout to service or to any incident of service origin.  The 
neuroradiologist in September 1999 did not address this 
issue, and the only opinion linking any current gout to 
service is the opinion of the veteran.  But the veteran, as a 
lay person, is not competent to render such an etiological 
opinion, which requires medical expertise.  Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  In the absence of competent medical evidence showing 
the presence of gout that is attributable to service or to an 
incident of service origin, the claim for service connection 
for gout is not well grounded and must be denied.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995).  

On the other hand, the record does reflect the occurrence of 
trauma in service as a result of a motor vehicle accident, a 
current diagnosis of lumbar spine arthritis, and competent 
medical opinion that the veteran's current low back pain is 
related to spinal arthritis that is in turn attributable the 
skeletal trauma that the veteran sustained in service.  Thus, 
all of the elements necessary to well ground a claim under 
Epps v. Gober are present.  Accordingly, the Board finds that 
the claim for service connection for arthritis of the lumbar 
spine is well grounded within the meaning of 38 U.S.C.A. § 
5107(a).  


ORDER

New and material evidence having been received, the 
application to reopen claims of entitlement to service 
connection for gout and for arthritis of the lumbar spine is 
granted.  

Service connection for gout is denied.  


REMAND

It is essentially contended by and on behalf of the veteran 
that he has arthritis of the lumbar spine as a long-term 
residual of injuries sustained in a motor vehicle accident 
while on active duty.  Medical evidence in support of this 
assertion was received in September 1999 and has been 
summarized above.  

Insofar as the Board has found the claim for service 
connection for arthritis of the lumbar spine to be well 
grounded, the duty to assist applies.  38 U.S.C.A. § 5107(a).  
This includes the duty to obtain a thorough and 
contemporaneous examination to determine the etiology of the 
current lumbar spine arthritis in light of the September 1999 
opinion of the neuroradiologist.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

In view of the foregoing and in accordance with the Court's 
Order in this matter, the case is REMANDED to the RO for the 
following actions:  

1.  The veteran has, and must be 
afforded, the right to submit additional 
evidence and argument on the matter the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and extent of his 
arthritis of the lumbar spine.  (The 
examination should be afforded whether or 
not additional evidence or argument is 
submitted by or on behalf of the 
veteran.)  All indicated studies should 
be performed.  The examiner is requested 
to review the claims file in detail and 
to render an opinion as to whether it is 
at least as likely as not (50 percent 
probability) that any current low back 
pathology is related to any complaints 
and findings noted in service.  The 
examiner is specifically requested to 
review and comment on the etiological 
opinion rendered by the neuroradiologist 
in his statement labeled "Medical 
Opinion" dated September 28, 1999, which 
is of record.  A complete rationale 
should be given for any opinions or 
conclusions expressed.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
and undertake any further indicated 
development.  Then, the RO should 
adjudicate on a de novo basis the 
veteran's claim of entitlement to service 
connection for arthritis of the lumbar 
spine.  

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
attorney-representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals








